Citation Nr: 0721272	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  06-15 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1957 to 
April 1960.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

To support his claim, the veteran testified at a 
videoconference hearing in August 2006 before the undersigned 
Veterans Law Judge of the Board.  During the hearing, the 
veteran submitted additional evidence and waived his right to 
have it initially considered by the RO.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2006).

Since the claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran's DD Form 214 shows he was trained as a radioman.  
In hearing testimony, he reported that his job as a radioman 
included teletype operation.  In the particular task of 
"logger" he described transcribing messages and writing.  He 
also indicated practicing with a telegraph key.  He said 
these tasks were sometimes performed all day long, with 
double-time pace, and with messages coming in one after 
another.  He also said he loaded heavy rolls of tape and, 
on one occasion, hurt his wrist while doing this.

The veteran's service medical records (SMRs) show complaints 
of left wrist pain beginning around July 1958.  The treatment 
notes indicate involvement of ligaments in the vicinity of 
the carpal tunnel.  Those complaints, as well as other 
complaints referable to both wrists (so the right one 
included), are reflected in subsequent service medical 
records until the veteran's eventual discharge from the 
military.  


But his medical board report indicates he was discharged due 
to an undetermined emotional instability reaction -- a 
diagnosis that appears to have been rendered, in part, due to 
the lack of objective medical evidence confirming his 
complaints of neurological problems in his distal upper 
extremities.  His military service ended in April 1960.

Moving forward in time, private records from May 1979 reflect 
the veteran's reports of a history of wrist problems and a 
recent occupational wrist injury.  While some time passed 
between service and this report, and again from this report 
to the present time, his remarks of a history of wrist 
problems could potentially establish chronicity regarding his 
disability.  38 C.F.R. § 3.303(b).  VA outpatient records 
from July 2003 show he complained of hand numbness due to 
what the physician described as "tolerable CTS."  Other VA 
notes indicate this diagnosis is based on his history.  So, 
basically, there are indications of wrist problems during 
service, some evidence of ongoing wrist problems years after 
service, and a current diagnosis of CTS.  Unfortunately, 
neither the service records nor current VA treatment records 
indicate a confirmed diagnosis of CTS based on anything other 
than the veteran's complaints.  Consequently, a VA 
examination, which includes a review of the claims file for 
the veteran's pertinent medical and other history, is needed 
to obtain a medical opinion addressing the nature and 
etiology of his bilateral wrist condition.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.); 
see, too, McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Also, VA outpatient records through January 2006 indicate the 
veteran has been treated at the VA Medical Center (VAMC) in 
Newington, Connecticut.  The records of his ongoing 
evaluation and treatment need to be obtained for 
consideration in his appeal.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in the 
constructive - if not actual, possession of the agency and 
therefore must be obtained if the material could be 
determinative of the claim).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Have the veteran provide the names and 
addresses of all VA and non-VA medical 
care providers who have treated him for 
any hand or wrist condition, but 
especially CTS, since January 2006.  This 
specifically includes, but is not limited 
to, any treatment he has received at the 
VAMC in Newington, Connecticut.  With any 
necessary authorization, obtain these 
records.

2.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of his bilateral wrist condition.  
Have the designated examiner review the 
relevant medical and other evidence in the 
claims file to assist in making this 
determination.  All necessary diagnostic 
testing and evaluation should be 
performed.

(a)  The examiner must determine whether 
the veteran has a current wrist condition, 
including especially CTS.

(b)  If he does, the examiner must 
indicate the likelihood (very likely, as 
likely as not, or unlikely) the currently 
diagnosed wrist condition - but 
particularly CTS, dates back to the 
veteran's service in the military or is 
otherwise related to his service.  


To facilitate making this determination, 
the examiner should consider the wrist 
problems the veteran experienced during 
his military service and during the years 
in the aftermath of it concluding.

3.  Then readjudicate the claim for 
service connection for bilateral CTS in 
light of the additional evidence.  If this 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

In remanding this case, the Board intimates no opinion as to 
the ultimate outcome.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

